Citation Nr: 0605229	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  96-48 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tendonitis of the right 
ankle, including as secondary to service-connected residuals 
of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1992 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the above claim.

The veteran claims that his tendonitis is associated with his 
service-connected residuals of a right ankle sprain.  The 
Board has accordingly recharacterized that issue to more 
accurately reflect the veteran's contention.

In August 2005, the Board remanded the present matter for 
additional development and due process concerns.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records show that he sprained 
hi right ankle in February 1994.  Thereafter, he continued to 
receive treatment for right ankle pain.  The post-service 
medical record show that during VA medical treatment in July 
1996, the veteran was diagnosed as having tendonitis.  In a 
November 1996 VA examination report, the examiner found that 
he did not have tendonitis.  In an April 1999 VA medical 
treatment report, however, the veteran was again diagnosed as 
having right ankle tendonitis.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  Given the evidence discussed above, 
the Board finds that a medical opinion is necessary in order 
to make a determination on this matter.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA examination of his right 
ankle.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner prior to 
the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact reviewed in 
conjunction with the examination.  Any 
indicated special studies must be 
conducted.  

The examiner is asked to state whether it 
is at least as likely as not that the 
veteran has tendonitis of the right 
ankle.  

If so, the examiner should state whether 
it is at least as likely as not that 
tendonitis of the right ankle had its 
onset during active service or is related 
to the veteran's in-service right ankle 
injury in February 1994.  

The examiner should also state whether it 
is at least as likely as not that 
tendonitis of the right ankle was either 
(a) caused or (b) aggravated by the 
veteran's service-connected residuals of 
right ankle sprain.

A complete rationale should be given for 
all opinions and conclusions expressed.  

2.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


